Title: To George Washington from Samuel Powel, 9 August 1788
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia August 9. 1788

On board Capt. Ellwood, who sails for Alexandria Tomorrow, I have shipped an Arm-Chair for you, which he has promised

to deliver at Mount-Vernon, if practicable, or to a Gentleman at Alexandria to whom, he says, he commonly delivers any Articles he carries from hence for you. It is a neat chair, & will, I hope, please you.
Mrs Powel desires me to apologize for it’s having been so long delayed. The Fact is, that the Maker living near Trenton, she employed a Friend of her’s to communicate her Ideas of the Form of it to him. But, from some Cause or other, nothing appeared to have been done in the Business, ’till I, accidentally met the Man & spoke to him. This I mention to account for the Delay. At present I fear it will not fully accord with your Ideas, as he said that a Circle in the Back to have received a Cushion, would weaken the chair; & it did not appear practicable to prevail on him to deviate from his accustomed Mode of working with any Prospect of Success. The chair, such as it is, is the neatest I have seen of his making; &, should you be desirous of having a Sett of them, may be made for less than Two dollars each. The tedious Time that you have waited for this Trifle, will not, I hope, deter you from honoring us with any little Commission that you may wish to have executed here; as it will ever give us real pleasure to be, in any way, serviceable to you.
I hope that you have been more fortunate in your Saintfoin than myself. Some few of the Seeds that you were so obliging as to send me, vegetated—but the Plants are since dead. I imagine that the Heat of the Ship’s Hold had destroyed their vegetative Powers.
Have you heard of the Machine for rubbing out Grain invented by Mr Winlaw? I have not seen it, but have had a Description of it from Mr Bordley of Wye River in Maryland, who is in possession of a very compleat one sent him by Governor Sharpe. I am told that it will rub, or thresh, between Fifty and an Hundred Bushells in a Day.
The Accounts from New York are that Congress after appointing Baltimore as the Seat of the new Government, in a Committee of the whole House, rejected the Report of the Committee, & named New York as the Place, after agreeing upon this, it was found that Rhode Island could not, with propriety sign the Mandate for the Elections in the different States, so that the place of meeting is yet to be fixed upon. Is not this manner of Proceeding destitute of all Dignity. I confess that as an American

I feel mortified at this trifling with the Sensibilites of the Union, which I believe were never more alive than on the present Occasion—But I trust all will yet end well.
Mrs Powel request to join in the best Wishes for you & Mrs Washington. I am, with real Regard dear Sir your most obedt humble Servt

Samuel Powel


Capt. Ellwood sends me Word that he shall not sail before Wednesday. I have seen a Letter from a Member of Congress which says the Rhode Island Delegates are gone home—that new caballing is taking Place, & that Lancaster in Pennsylvania is now much talked of as the future Seat of Government—Some of the southern States who are averse to meeting at Philadelphia, are it is said willing to concur in this Measure—Rhode Island, is said to have formally rejected the new Constitution—I do not know from whence the writer derives his Information, as I have not heard of any Convention in that State. This Intelligence I have collected since closing the foregoing Page.

